McGOY, J.
This action was instituted by plaintiff, as the guardian of one Dorothy Rigdon, a minor child about ,13 years of age, to recover damages on account of an alleged indecent as*213sault made by defendant upon the person of said minor child. There was verdict for plaintiff. From a judgment based on said verdict defendant appeals.
The principal contention of appellant is that the evidence was not sufficient to sustain said verdict. W'e are of the opinion that the evidence was amply sufficient to sustain such verdict, and that such verdict is not excessive. It will serve no useful purpose to repeat or further refer to the evidence. All the assignments of error have been carefully examined and considered.
Finding no prejudicial error in the record, the judgment and order appealed from are affirmed.
POLLEY, P. J., not sitting.